ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Excellims Corporation                      )      ASBCA No. 60225
                                           )
Under Contract No. W91CRB-07-C-0089        )

APPEARANCE FOR THE APPELLANT:                     Joseph J. Petrillo, Esq.
                                                   Petrillo & Powell, P.L.L.C.
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ David H. Stem, JA
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 18 March 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60225, Appeal ofExcellims Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals